FILED
                                                                                                   APR 02 2009
                                    UNITED STATES DISTRICT COURT                             Clerk, U.S. District and
                                    FOR THE DISTRICT OF COLUMBIA                               Bankruptcy Courts

       Matthew W. Harrington,                        )
                                                     )
              Plaintiff,                             )
                                                     )
              v.                                     )      Civil Action No.
                                                     )                            09 0608
       U. S. Government,                             )
                                                     )
              Defendant.                             )


                                         MEMORANDUM OPINION

              This matter is before the Court on its initial review of plaintiff s pro se complaint and

       application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

       required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

       28 U.S.C. § 1915(e)(2)(B)(i).

              Plaintiff, a resident of San Diego, California, alleges, among other harms, that he is "not

       allowed to be in a good mood ... [t]he people of San Diego have been telling me that I am the

       biggest asshole in the world [and] [t]he U.S.M.C. has been spraying me with toxic poisons."

       CompI. at 1. He seeks an unspecified amount of money damages for pain and suffering.

       Complaints that describe fantastic or delusional scenarios or contain "fanciful factual

       allegation[s]" are subject to dismissal under 28 U.S.C. § 1915(e)(2). Neitzke v. Williams, 490

       U.S. 319, 325 (1989); accord Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). This

       complaint qualifies for such treatment and, thus, is dismissed. A separate Order accompanies

       this Memorandum Opinion.




       Date: March~, 2009




I ~\                                                                                                              3